DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1 and 9 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 2 – 8,  of copending Application No. 16/006,903  in view of Broda et al. (EP 2679328).
The table below compares claim 1 of instant application 16/508,669 with claim 1 of copending application 16/006,903. The elements in bold are terms that are not identical.
16/508,669 (Instant Application)
16/006,903 (Copending Application)
1. A method for joining metals, comprising: forming an intermediate joint between a light metal member and a metal insert, wherein the intermediate joint is formed using a solid state welding process; and forming a primary joint between the light metal member and a high-strength steel member, wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the melting point of the light metal member or the high-strength steel member.
1. A method for joining metals, comprising: forming an intermediate joint between a first structural member and a foil member, wherein the intermediate joint is formed using a solid state welding process; and forming a primary joint between the first structural member and a second structural member, wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the melting point of the first structural member or the second structural member.


Claim 1 of 16/006,903 does not expressly disclose wherein the first structural member is a light metal member, wherein the second structural member is a high-strength steel member, and wherein the foil member is a metal insert.
Broda is related to a method of joining dissimilar metals (such as aluminum and high-strength steel [0053]) using ultrasonic welding [0018] and resistance welding [0023]-[0026]. Broda discloses wherein the first structural member is a light metal member (“aluminum” [0053]), and wherein the second structural member is a high-strength steel member (“high-strength steel” [0053]). Broda further discloses a metal insert (welding insert 5 can be made of steel [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first structural member is a light metal member, wherein the second structural member is a high-strength steel member, and wherein the foil member is a 
Claims 9 – 19 of the instant application include language that is identical to or not patentably distinct from claims 2 – 8 and 17 – 20, respectively, of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the terms “light metal member” and “high-strength steel member.” It is unclear what metals read on the term “light metal member.” For example, does a particular metal need to have a particular density to be considered a light metal, and if so, what is that density value? Examiner is interpreting the term ‘light metal members’ as “aluminum (AI) or an aluminum alloy, magnesium (Mg) or a magnesium alloy, or titanium (Ti) or a titanium alloy,” as is recited in Applicant’s specification at [0007]. Similarly, it is unclear what strength a steel member must have to be considered a high-strength steel member. While the specification indicates that “ultrahigh strength” steel has a strength of “e.g., 1500 MPa” [0003], this does not define the scope of what is considered a “high-strength steel member.”
about" in claim 5 is a relative term which renders the claim indefinite.  The term "about 1500 MPa,” in the limitation “wherein the high-strength steel member has a tensile strength of about 1500 MPa,” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification recites, “Ranges may be expressed herein as from "about" one particular value, and/or to "about" another particular value. When such a range is expressed, an aspect includes from the one particular value and/or to the other particular value. Similarly, when values are expressed as approximations, by use of the antecedent "about," it will be understood that the particular value forms another aspect” [0031]. However, it is unclear what value(s) read on a tensile strength of about 1500 MPa. For example, does 1450 MPa, 1400 MPa, or 1300 MPa read on ‘about 1500 MPa’?
The term "about" in claim 8 is a relative term which renders the claim indefinite.  The term " about 0.25 mm,” in the limitation “wherein the metal insert has a thickness of about 0.25 mm,” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what thickness reads on a thickness of about 0.25 mm. For example, does 0.2 mm, 0.1 mm, or 0.4 mm read on ‘about 0.25 mm’?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3 – 4, 6 – 7, 9 – 10, 13 – 15, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broda et al. (EP 2679328).
Regarding claim 1, Broda discloses a method for joining metals, comprising: forming an intermediate joint between a light metal member and a metal insert, wherein the intermediate joint is formed using a solid state welding process; and forming a primary joint between the light metal member and a high-strength steel member, wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the melting point of the light metal member or the high-strength steel member (Figs. 1-4 illustrate method steps for joining a first member (1) to a second member (3); in Figs. 1-2, welding insert (5) is joined to first member (1) by ultrasonic welding [0018], which is a solid state welding process, to form an intermediate joint; in Figs. 3-4, resistance welding is performed to join first member (1) with second member (3) [0023]-[0026]; “second joining partner 3 has, in particular, a high-strength steel 22MnB5 + AS, wherein the first joining partner 1 comprises an aluminum material and / or magnesium material” [0053]; aluminum, aluminum alloys, magnesium, and magnesium alloys are examples of light metal members; “the weld insert which likewise has a steel material” [0011]; “FIG. 5 shows a macro-section of the welded connection shown in FIG. 4 between the joining partners 1 and 3. It can be seen that a weld nugget 31 of the second partial connection 13 has formed between the weld insert 5 and the second joining partner 3” [0028]; this indicates that the primary joint is formed using a welding process that produces coalescence at a temperature above the melting point of the first structural member or the second structural member).

Regarding claim 3, Broda discloses wherein the high-strength steel comprises a zinc or aluminum-silicon alloy coating (“second joining partner 3 has an AlSi layer” [0047).

Regarding claim 4, Broda discloses wherein the high-strength steel is press hardened steel (“Advantageously, the second joining partner 3 can be joined to a surface by means of resistance welding despite a comparatively rough surface and / or a stable layer produced by press hardening” [0053]).

Regarding claim 6, Broda discloses wherein the light metal member is aluminum (Al) or an aluminum alloy, magnesium (Mg) or a magnesium alloy, or titanium (Ti) or a titanium alloy (“the first joining partner 1 comprises an aluminum material and / or magnesium material” [0053]).

Regarding claim 7, Broda discloses wherein the metal insert has a thickness greater than 0.125 millimeter (mm) (the ‘height’ [machine translation] of element 5 is “0.2 to 2 mm” [0048]).

Regarding claim 9, Broda discloses wherein the primary joint is formed to at least partially overlap with the intermediate joint (see Figs. 1-5, which show the location of the intermediate joint (at the location of welding insert (5)) and the primary joint (at the location between electrodes (29)).

Regarding claim 10, Broda discloses wherein the intermediate joint is selectively formed at a desired location of the primary joint before forming the primary joint (“The welding insert 5 can be connected to the first joining partner 1 ... by means of ultrasonic welding .... The ultrasonic welding with the first joining partner 1 serves as a so-called auxiliary joining process for the subsequent resistance spot welding process“ [0054]).  

Regarding claim 13, Broda discloses wherein the solid state welding process used to form the intermediate joint is an ultrasonic welding process or an impact welding process (“ultrasonic welding” [0018]; see also the rejection of claim 1).  

Regarding claim 14, Broda discloses wherein the welding process used to form the primary joint is resistance welding, projection welding, or a capacitive discharge welding process (“resistance spot welding” [0023]; see also the rejection of claim 1).  

Regarding claim 15, Broda discloses wherein the solid state welding process used to form the intermediate joint is an ultrasonic spot welding process, and the welding process used to form the primary 

Regarding claims 18 and 19, Broda discloses providing a sealant layer between the light metal member and the metal insert before forming the intermediate joint [claim 19], and wherein the sealant layer is an adhesive [claim 20] (“The welding insert 5 can advantageously displace an adhesive layer previously applied to one of the joining partners 1 and 3 and form a welding point” [0049]).

Regarding claim 20, Broda discloses wherein the metal insert is a high melting point metal (“Advantageously, the weld insert 5 is high-melting” [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Broda et al. (EP 2679328) in view of Sigler et al. (US 2010/0258537).
Regarding claim 2, Broda does not expressly disclose wherein the high-strength steel member is aluminized steel.
Sigler is related to methods of welding similar or dissimilar materials [0050]. Sigler discloses wherein a steel workpiece can be welded to an aluminum workpiece [0050], and wherein the steel workpiece can be “aluminized steel” [0051].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the high-strength steel member is aluminized steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12, while Broda discloses joining the first member and the welding insert via ultrasonic welding (see [0018], and the rejection of claim 1), Broda does not expressly disclose wherein the solid state welding process used to form the intermediate joint roughens a surface of the metal insert.
Sigler discloses that it is desirable to have a workpiece joining surface that has a “roughened surface texture” in order to “enable more effective rupture of the oxide layer on the opposing workpiece” [0045].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the solid state welding process used to form the intermediate joint roughens a surface of the metal insert. This “enable[s] more effective rupture of the oxide layer on the opposing workpiece” as disclosed by Sigler [0045], ultimately resulting in a desired bond.
Furthermore, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Broda et al. (EP 2679328) in view of He et al. (Research on Mechanical Properties of 22MnB5 Steel Quenched in a Steel Die, J. Shanghai Jiaotong Univ. (Sci.), 2011, 16(2): 129-132).
Regarding claim 5, Broda does not expressly disclose wherein the high-strength steel member has a tensile strength of about 1500 MPa.
However, Broda discloses that 22MnB5 can be used as the high-strength steel member [0053]. It is known that 22MnB5 can be heat treated and quenched such that a tensile strength of about 1500 MPa is achieved, as evidenced by He et al. (see, for example, pg. 131, Fig. 5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the high-strength steel member has a tensile strength of about 1500 MPa, in order to achieve desired material properties. Broda discloses that 
Additionally, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Claims 8, 11, and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Broda et al. (EP 2679328).
Regarding claim 8, while Broda discloses wherein the metal insert has a thickness of “0.2 to 2 mm” [0048], Broda does not expressly disclose wherein the metal insert has a thickness of about 0.25 mm.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the metal insert has a thickness of about 0.25 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 11, Broda does not expressly disclose wherein the intermediate joint is a metallurgical bond.
However, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1.

Regarding claim 16, Broda does not expressly disclose wherein a thickness of intermetallic compounds at the interface between the light metal and high-strength steel members after formation of the primary joint is sufficiently thin to avoid a detrimental effect on mechanical properties of the primary joint.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a thickness of intermetallic compounds at the interface between the light metal and high-strength steel members after formation of the primary joint is sufficiently thin to avoid a detrimental effect on mechanical properties of the primary joint, based on Broda’s teaching that it is desirable to avoid intermetallic phases. Furthermore, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1.

Regarding claim 17, Broda does not expressly disclose wherein a strength of the primary joint is greater than a minimum required by an industry standard.
However, Broda discloses “a strength of the welded connection can be set and / or specified via a size and /or shape of the welding insert 5” [0061]. This indicates that the size and/or shape of the welding insert is a result-effective variable that will determine the strength of the welded connection.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a strength of the primary joint is greater than a minimum required by an industry standard, in order to achieve a desired weld strength.
Furthermore, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1. Additionally, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (CN 103551721) is related to a “method for preparing joint made of dissimilar material by firstly ultrasonically prefabricating and secondly welding transition belt” [Title]. Hahnlen et al. (US 2017/0291253) is related to hybrid structures / intermediate members used for joining dissimilar materials, such as for joining metals components to composite (e.g. carbon fiber reinforced polymers) components. Kobayashi et al. (US 2006/0150387) is related to a method of joining dissimilar metals, wherein the method can be achieved with solid-state welding such as “ultrasonic welding” or fusion welding such as “resistance spot welding” [0026].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761